    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 1 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 12
 ·1· ·day?
 ·2· · · · · · A.· ·Yes.· Yes.· And there was -- yeah.
 ·3· ·Nobody was happy in the end.
 ·4· · · · · · Q.· ·Okay.· I guess they call that a good
 ·5· ·deal.
 ·6· · · · · · A.· ·I guess so.· I guess so.
 ·7· · · · · · Q.· ·But they didn't sue you or take you to
 ·8· ·court for that?
 ·9· · · · · · A.· ·No, no.· We never went to court.
 10· · · · · · Q.· ·So I want to go back to your -- the day
 11· ·of your injuries.· You have this accident.· I'm
 12· ·assuming you were in a lot of pain?
 13· · · · · · A.· ·Yes.
 14· · · · · · Q.· ·All right.· I assume you got taken to
 15· ·the hospital?
 16· · · · · · A.· ·Yes.
 17· · · · · · Q.· ·Okay.· And was an ambulance called to
 18· ·take you there?
 19· · · · · · A.· ·Yes.
 20· · · · · · Q.· ·Do you know which hospital you went to?
 21· · · · · · A.· ·Yeah.· It's Summit Medical Center.
 22· · · · · · Q.· ·Okay.
 23· · · · · · A.· ·In Frisco.
 24· · · · · · Q.· ·And did you go to the emergency room?
 25· · · · · · A.· ·Yes.

                                   Stevens-Koenig Reporting                                ·Page 12
                              303-988-8470· www.SKReporting.com                                     YVer1f




                                                                                      Exhibit A
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 2 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 13
 ·1· · · · · · Q.· ·And did you sign a bunch -- do you
 ·2· ·remember if you had to sign a bunch of papers when
 ·3· ·you got there?
 ·4· · · · · · A.· ·A few.
 ·5· · · · · · Q.· ·Okay.
 ·6· · · · · · A.· ·I was very clear that -- this happened
 ·7· ·at work, and I was very clear that I wasn't going to
 ·8· ·sign anything that said I was going to be
 ·9· ·responsible, because I don't have any insurance.
 10· · · · · · Q.· ·Okay.· You had no other -- no health
 11· ·insurance, no private insurance?
 12· · · · · · A.· ·I have private insurance.· It's tied up
 13· ·right now with the Colorado Attorney General's Office
 14· ·on a fraud case because they paid nothing.
 15· · · · · · Q.· ·Okay.· Did you provide any insurance
 16· ·information at all to them?
 17· · · · · · A.· ·Yes, I did.
 18· · · · · · Q.· ·Okay.
 19· · · · · · A.· ·This insurance company I was telling
 20· ·you, it's First Health.
 21· · · · · · Q.· ·Is that the full name?· Do you recall?
 22· · · · · · A.· ·That's -- yeah, that's all I know it
 23· ·as.
 24· · · · · · Q.· ·Okay.· And --
 25· · · · · · A.· ·You know, I may be mistaken.· Maybe I

                                   Stevens-Koenig Reporting                                ·Page 13
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 3 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 34
 ·1· ·Atlas two times in reference to this before I
 ·2· ·contacted BC Services.· Yeah, I did that, and I know
 ·3· ·you probably don't -- let me just make sure I'm not
 ·4· ·trying to deceive you here.
 ·5· · · · · · Q.· ·No.· I want to make sure you're giving
 ·6· ·me the most accurate answer you can.
 ·7· · · · · · A.· ·So I called BC Services and explained
 ·8· ·to them, Look, I'm not responsible for this.· This is
 ·9· ·a Pinnacol thing.· She says, Oh, yeah, okay.
 10· · · · · · · · ·And then I called Atlas back again and
 11· ·said, Well, this is what happened.· Atlas said, Call
 12· ·them back and ask --
 13· · · · · · · · ·MR. VOLHEIM:· Mr. Edwards, hold on.
 14· ·Hold on, hold on.
 15· · · · · · · · ·I'm going to object, Mr. -- you don't
 16· ·want to talk -- I've been pretty lenient about this,
 17· ·but I'm going to have to start objecting if we're
 18· ·talking about communications between my client and
 19· ·his attorney.· This is protected under
 20· ·attorney-client privilege.
 21· · · · · · · · ·So Mr. -- I don't want you to talk
 22· ·about any conversations that you've had with me or my
 23· ·staff.· Okay?
 24· · · · · · · · ·THE DEPONENT:· Okay.· I understand,
 25· ·sir.

                                   Stevens-Koenig Reporting                                ·Page 34
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 4 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 42
 ·1· ·it.
 ·2· · · · · · Q.· ·Okay.· Let me ask you this.· I'm going
 ·3· ·to point to the very lower, left-hand corner, and
 ·4· ·there's a -- what appears to be a signature.· I have
 ·5· ·my pen pointed over it.· Does that appear to be your
 ·6· ·signature?
 ·7· · · · · · A.· ·It could be.
 ·8· · · · · · Q.· ·Okay.· Does it look similar to your
 ·9· ·signature?
 10· · · · · · A.· ·Similar.
 11· · · · · · Q.· ·Okay.· Do you recall signing an
 12· ·agreement with Consumer -- or Atlas Law Group to have
 13· ·them represent you?
 14· · · · · · A.· ·Yes.
 15· · · · · · Q.· ·And did you -- that document that's
 16· ·dated December 19th, 2018, do you think that's when
 17· ·you may have signed that document?
 18· · · · · · A.· ·Could have been.
 19· · · · · · Q.· ·Put it this way.· You had definitely
 20· ·retained Consumer -- Atlas Consumer Law, which
 21· ·represents you in this matter?
 22· · · · · · A.· ·Yes.
 23· · · · · · Q.· ·And you had signed an agreement to have
 24· ·them represent you in this matter?
 25· · · · · · A.· ·Yes.

                                   Stevens-Koenig Reporting                                ·Page 42
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 5 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 43
 ·1· · · · · · Q.· ·Okay.· And you had called BC Services a
 ·2· ·second time on December 19th, 2018.· Do you recall
 ·3· ·that?
 ·4· · · · · · A.· ·Yes.
 ·5· · · · · · Q.· ·Do you recall if that was before or
 ·6· ·after you signed this agreement that's Exhibit 2?
 ·7· · · · · · A.· ·I don't recall.
 ·8· · · · · · Q.· ·But you do recall that in between the
 ·9· ·December 18th phone call and the December 19th phone
 10· ·call you had a conversation with an attorney from
 11· ·Atlas Consumer Law Group?
 12· · · · · · A.· ·Yes.
 13· · · · · · Q.· ·And based on that conversation you
 14· ·called BC Services on December 19th, 2018?
 15· · · · · · A.· ·Yes.
 16· · · · · · Q.· ·Why did you call them?
 17· · · · · · A.· ·I wanted to find out what was going to
 18· ·happen with this -- with this case.· After I
 19· ·explained to them that I'm not responsible for it.
 20· · · · · · Q.· ·Okay.· Well, let me ask you this.· You
 21· ·hired this law firm to represent you, right?
 22· · · · · · A.· ·Yes.
 23· · · · · · Q.· ·So why would you call instead of having
 24· ·your lawyer call?
 25· · · · · · A.· ·I've been advised not to answer that

                                   Stevens-Koenig Reporting                                ·Page 43
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 6 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 46
 ·1· · · · · · · · ·(The phone call was played.)
 ·2· · · · · · · · ·MR. BORENSTEIN:· Let's go back on the
 ·3· ·record.
 ·4· · · · · · Q.· ·(By Mr. Borenstein)· Mr. Edwards, did
 ·5· ·you listen to that phone call?
 ·6· · · · · · A.· ·Yes, I did.
 ·7· · · · · · Q.· ·And, again, does that sound like it's
 ·8· ·your voice on the call?
 ·9· · · · · · A.· ·Yes.
 10· · · · · · Q.· ·And as far as you can tell does that
 11· ·accurately represent the content of that phone call?
 12· · · · · · A.· ·Yes.
 13· · · · · · Q.· ·And you did listen to the phone call
 14· ·just now?
 15· · · · · · A.· ·Yes, I did.
 16· · · · · · Q.· ·Okay.· Did the representative from BC
 17· ·Services say at any time in that phone call that they
 18· ·were going to pursue the claim against you?
 19· · · · · · A.· ·That's how I interpret it.
 20· · · · · · Q.· ·My question is did she say, We're going
 21· ·to pursue the claim against you?
 22· · · · · · A.· ·I didn't hear those exact words.
 23· · · · · · Q.· ·All right.· So that would be a no?
 24· · · · · · A.· ·I did not hear those exact words.
 25· · · · · · Q.· ·Just said, We want to collect the bill?

                                   Stevens-Koenig Reporting                                ·Page 46
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 7 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 55
 ·1· ·that you talked to BC Services twice?
 ·2· · · · · · A.· ·Yes.
 ·3· · · · · · Q.· ·And you listened to both of the phone
 ·4· ·calls, December 18th and December 19th, 2018?
 ·5· · · · · · A.· ·Yes.
 ·6· · · · · · Q.· ·And would you agree with me that,
 ·7· ·although you did say it was covered by workers'
 ·8· ·compensation and you shouldn't have to pay it, you
 ·9· ·didn't provide a claim number or contact, claims
 10· ·adjustor at Pinnacol Assurance?
 11· · · · · · A.· ·I provided that to somebody.
 12· · · · · · Q.· ·Okay.· Well, what I'm saying is that in
 13· ·those two phone calls you didn't?
 14· · · · · · A.· ·No, not in those two phone calls, no.
 15· · · · · · Q.· ·Okay.· Going back to Paragraph 20 of
 16· ·the Complaint, it's alleged that BC Services
 17· ·persistently held they were going to continue to seek
 18· ·payment from plaintiff.
 19· · · · · · · · ·What is it that BC Services did or said
 20· ·that would lead you to believe they persistently held
 21· ·they were going to continue to seek payment from you?
 22· · · · · · A.· ·First, I received this letter, Exhibit
 23· ·1.· Second, the first conversation that I had with
 24· ·them and the second conversation I had with them.
 25· · · · · · Q.· ·Okay.· Well, the letter, the December

                                   Stevens-Koenig Reporting                                ·Page 55
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 8 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 56
 ·1· ·11th letter, Exhibit 1, predates you providing them
 ·2· ·with any information at all.· Would you agree with me
 ·3· ·with that?
 ·4· · · · · · A.· ·To BC Services?
 ·5· · · · · · Q.· ·Yeah, right.
 ·6· · · · · · A.· ·Yeah.
 ·7· · · · · · Q.· ·So that couldn't be a basis for saying
 ·8· ·-- would you agree that cannot be a basis for them --
 ·9· ·BC Services saying they would continue to seek
 10· ·payment from you?
 11· · · · · · A.· ·No.
 12· · · · · · Q.· ·You didn't talk to them.
 13· · · · · · A.· ·You're going to have to ask that again.
 14· · · · · · Q.· ·Sure.· Sure.· So you didn't provide any
 15· ·information to BC Services prior to getting
 16· ·Exhibit 1?
 17· · · · · · A.· ·To BC --
 18· · · · · · Q.· ·Yes, BC Services.
 19· · · · · · A.· ·Well, indirectly I did.
 20· · · · · · Q.· ·Okay.· Well, I'm talking about
 21· ·directly.
 22· · · · · · A.· ·No, never heard of them before I got
 23· ·this.
 24· · · · · · Q.· ·All right.· And the only time you heard
 25· ·from BC Services -- not the calls that you made to

                                   Stevens-Koenig Reporting                                ·Page 56
                              303-988-8470· www.SKReporting.com                                     YVer1f
    Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 9 of 20

Clifford L. Edwards vs.                                           Deposition of Clifford L. Edwards
BC Services, Inc.                                                                      July 11, 2019
                                                                                          Page 77
 ·1· ·attorney have heard from BC Services to collect this
 ·2· ·debt?
 ·3· · · · · · A.· ·I don't know what my attorney has
 ·4· ·heard.
 ·5· · · · · · · · ·MR. VOLHEIM:· Just a minute,
 ·6· ·Mr. Edwards.· Objection.· It calls for speculation as
 ·7· ·to what his attorney has heard.
 ·8· · · · · · · · ·You can answer the question,
 ·9· ·Mr. Edwards.
 10· · · · · · A.· ·I don't know what my attorneys have
 11· ·heard.· I have not heard anything.
 12· · · · · · Q.· ·(By Mr. Borenstein)· Okay.· Now, you'd
 13· ·mentioned just now on that December 18th phone call,
 14· ·the first phone call, that you were concerned that
 15· ·the BC Services representative just didn't agree with
 16· ·you and say, Oh, yeah, this is not covered -- or this
 17· ·is covered by workers' compensation?
 18· · · · · · A.· ·I'm not sure if she didn't agree with
 19· ·me.· She just didn't come up with any plan.· Oh, this
 20· ·is what's we're going to do.· We're going to take it
 21· ·to this or that or the other.· Just, Okay.· And so
 22· ·it's like, Okay, well, we're going to come after you.
 23· · · · · · Q.· ·But she didn't say they were going to
 24· ·come after you, did she?
 25· · · · · · A.· ·No.

                                   Stevens-Koenig Reporting                                ·Page 77
                              303-988-8470· www.SKReporting.com                                     YVer1f
             Case 1:18-cv-03322-STV
Printed on 8/23/2019 03:36 PM       Document 17-1 Filed 09/24/19 USDC Colorado Page 10 of 20
                                                                                               Page 1 of 2

Scan




                                                                                 Exhibit B
             Case 1:18-cv-03322-STV
Printed on 8/23/2019 03:36 PM       Document 17-1 Filed 09/24/19 USDC Colorado Page 11 of 20
                                                                                               Page 2 of 2

Scan
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 12 of 20



524110867 PO BOX 354 DILLON CO 80435 CH124208868 8064419254 11/28/1959 7.2




                                                                             Exhibit C
 Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 13 of 20



0300-COMMERCIAL INSURANCE   LHE0082399 . 0100-SELF PAY INSURED   6/7/2018 7/30/2018 -28.81
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 14 of 20



CLIFFORD LEES EDWARDS CLIFFORD LEES EDWARDS
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 15 of 20



               B
                      Case 1:18-cv-03322-STV Document 17-1 Filed
|S|1123629191|T|0032010002612362919180435035454|S|
                                                                  09/24/19
                                                              Date:           USDC
                                                                    December 11, 2018 Colorado   Page 16 of 20
                                                                                        L35552-#101
                                                                                      Creditor: COLORADO IMAGING ASSOCIATES
                                                                                      Account #: 16106121
                    DEPT 233    6824908518121
                                                                                      Principal: $7.20     Interest: $0.00                                Balance: $7.20
                    PO BOX 4115
                    CONCORD CA 94524
                                                                                                            IF PAYING BY CREDIT CARD, PLEASE FILL OUT BELOW
                    *BCD6824908518121*                                                                                       Mastercard            Visa
                                                                                              Card Number                                                 Exp. Date (Required)

                                                                                              Signature                                                   Amount
                    ADDRESS SERVICE REQUESTED
                                                                                              720-494-2980 1-866-822-1798



                                   CLIFFORD LEES EDWARDS
                                   PO BOX 354
                                   DILLON CO 80435-0354                                               REMIT TO:
                                                                                                      BC Services, Inc.
                                                                                                      P.O. BOX 1317
                                                                                                      Longmont, CO 80502-1317




               Please indicate current address and phone:   (   )                      Address:

                                                                Please return the above portion with payment

             Your creditor, listed above, has placed your account for collection.
             Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
             thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice
             that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy
             of a judgment and mail you a copy of such judgment or verification. If you request of this office in writing within 30 days
             after receiving this notice this office will provide you with the name and address of the original creditor, if different from the
             current creditor.
             A consumer has the right to request in writing that a debt collector or collection agency cease further communication with
             the consumer. A written request to cease communication will not prohibit the debt collector or collection agency from
             taking any other action authorized by law to collect the debt.
             This communication is an attempt to collect a debt by a debt collector. Any information obtained will be used for that
             purpose.
             FOR INFORMATION ABOUT THE COLORADO FAIR DEBT COLLECTION PRACTICES ACT, SEE
             WWW.COAG.GOV/CAR




                                                                           1-866-822-1798 --

                                                                    BC Services, Inc. * 550 Disc Dr Longmont CO 80503
                                                                              720-494-2980 1-866-822-1798
                                                                       Hours of operation Mon - Fri 8AM to 5PM (MST)

                                                                Pay online at www.paymybcsaccount.com
                                                                      Access Code: 1.12144059.505                                         BCD101-1211-1123629191-01174-1174
                                                                                                                                            Exhibit D
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 17 of 20




                                                                      Exhibit E
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 18 of 20
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 19 of 20
Case 1:18-cv-03322-STV Document 17-1 Filed 09/24/19 USDC Colorado Page 20 of 20
